Citation Nr: 0713219	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-42 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for an osteoma of the 
frontal sinus, to include as secondary to service-connected 
brain trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to May 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, among other things, denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No medical complexity or controversy is shown concerning 
the veteran's claim as to require an independent medical 
examination of the claims folder and medical evidence.

3.  The veteran did not have an osteoma of the frontal sinus 
during his period of active service.

4.  The veteran did not develop an osteoma of the frontal 
sinus as a consequence of a motor vehicle accident 
experienced during service nor as a proximate result of a 
service-connected brain trauma.


CONCLUSIONS OF LAW

1.  Criteria for submission of the veteran's claim for an 
independent medical examination have not been met.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.328, 20.901 
(2006).

2.  Osteoma of the frontal sinus was not incurred in or 
aggravated by service, nor was such a disability incurred as 
secondary to a service-connected disability.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2002 and September 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to 
service connection for an osteoma of the frontal sinus, to 
include as secondary to service-connected disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided to the veteran in March 2006.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in January 2007 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of the osteoma of the frontal 
sinus, and by affording the veteran the opportunity to give 
testimony before an RO hearing officer and/or the Board.  The 
veteran withdrew his request for a Board hearing in December 
2004 and there are no requests pending.

The Board acknowledges that the veteran's representative, in 
its April 2007 brief, requested that an independent medical 
examination of the claims folder be conducted as the claim on 
appeal presented a question of such medical complexity to 
require further development.  In support of this request, the 
representative pointed to the evidence of record which 
includes an assessment and plan in a treatment note dated in 
April 2003 that the remote history of a skull fracture was to 
be questioned as a possible cause of the osteoma of the 
frontal sinus.  Interestingly, the representative 
characterized that evidence as, "an ENT specialist concluded 
after considering the available VAMC OPT notes that the 
veteran suffers with an osteoma resulting from old trauma."

38 C.F.R. § 3.328 provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).


The issue under consideration in this case does not pose an 
obscure or complex medical problem, nor has it generated any 
controversy in the medical community.  The issue before the 
Board for which the veteran desires an independent medical 
examination is whether an osteoma of the frontal sinus at 
least as likely as not developed as a result of a motor 
vehicle accident that occurred during service in 1962.  This 
question was answered by a VA examiner and, as discussed in 
detail below, there is no medical evidence to refute that 
opinion.  

The issue presented here is a common issue presented to VA.  
The veteran's representative did not suggest any reason for 
stating that it is complex.  The argument made was simply 
that there are differing opinions of record that need to be 
reconciled.  That is not the case here as the one reference 
to the osteoma possibly being linked to a service injury is a 
plan of action for medical treatment and not anything more.  
Accordingly, the Board finds that there is no medical 
complexity or controversy shown so as to require an 
independent medical examination.  As such, this appeal will 
not be further delayed to obtain additional medical evidence.  

After a complete review of the record, it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in April 
2006 that he did not have any additional evidence to submit 
or identify to substantiate his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  The merits of the 
veteran's claim will now be addressed.

The veteran contends that he developed an osteoma of the 
frontal sinus as a result of a motor vehicle accident during 
service in 1962 in which he sustained numerous injuries, 
including a brain concussion.  He advised VA in August 2003 
that because there was no other recorded blow to the head 
found in the medical evidence, it was VA's burden to prove 
that the osteoma did not begin at the time of the in-service 
brain trauma.  The veteran is service-connected for the 
residuals of a brain concussion with post-concussive 
headaches.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record shows that the veteran was involved in 
a motor vehicle accident in November 1962 and determined to 
have a severe left femur injury as well as a brain 
concussion, facial lacerations and a fractured mandible.  X-
rays did not show a skull fracture.  He was discharged from 
service after a lengthy period of treatment and convalescence 
in May 1963.  In July 1963, the veteran underwent VA 
examination and related that he did not incur a skull 
fracture or scalp lacerations.  He also pointed out that 
headaches were not unusual for him.

The veteran attained a PhD in psychology and worked as a 
professor and later as a security guard.  In September 1977, 
he was involved in a motorcycle accident and ultimately had 
to have the lower portion of his left leg amputated.  
Treatment records from 1977 to 2000 are silent for any 
findings of a growth in the frontal sinus.

In May 2000, a mass in the center of the forehead above the 
nose was found upon examination.  The veteran related having 
had his nose broken seven times.  A computerized tomography 
(CT) scan was performed and he was found to have an osteoma 
of the frontal sinus.  The veteran's primary care physician 
referred him to an ear, nose and throat (ENT) specialist and 
it was determined that the mass would be checked regularly.  
In October 2000, ENT notes reflect that it was doubtful that 
the veteran's headaches were caused by the osteoma.  The mass 
was described as measuring approximately 3 cm by 2 cm at that 
time.

In April 2001, the veteran underwent CT scan and there was no 
change found in the size of the sinus osteoma.  In July 2002, 
it was found upon CT scan to be approximately 3.3 cm by 2.5 
cm.  In 2003, the veteran presented with requests to have the 
osteoma removed before travel plans for his sixty-second 
birthday.  He saw an ENT in April 2003 and related having 
fractured his skull in 1962; there is no reference to 
numerous nose breaks in this consultation note nor in any 
notes other than the initial diagnostic treatment notes in 
May 2000.  The assessment and plan provided by the ENT was 
"osteoma frontal sinus - question remote fracture history as 
cause of osteoma."  Subsequent treatment notes do not 
reflect any questioning as to the etiology of the osteoma, no 
opinion as to the etiology of the osteoma nor any additional 
references to a skull fracture.

The veteran underwent VA examination in December 2003.  The 
physician who performed the examination specifically 
commented on his review of the claims folder and electronic 
treatment records as well as his discussion of the case with 
the head ENT specialist at the Denver VA Medical Center with 
the veteran's permission.  The examiner noted that the 
veteran had a brain concussion in November 1962, but did not 
have a skull fracture as evidenced by x-rays performed at 
that time.  Following a complete examination of the veteran, 
the examiner opined that because there was no skull fracture 
in 1962, the osteoma was not related to the brain trauma.  
The examiner noted that there were no reports in medical 
literature of osteomas being caused by brain trauma.

The veteran underwent excision of the frontal sinus osteoma 
in January 2004.  Notes dated at that time reflect a long-
standing history of frontal sinus mass.  The past medical 
history reported in the surgical treatment notes do not 
contain any reference to brain trauma and/or skull fracture.  
These treatment notes are also silent as to the etiology of 
the osteoma.

The Board has carefully reviewed the evidence of record as 
well as the veteran's assertion that VA carries the burden of 
disproving his case.  VA has a uniquely pro-claimant system 
and is not tasked with disproving claims.  VA does, however, 
have what is termed a benefit-of-the-doubt rule which is a 
defined policy of administering the law under a broad 
interpretation consistent with the facts shown in every case.  
That is to say that when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The evidence in this case does not present an approximate 
balance of positive and negative evidence so as to allow the 
Board to resolve reasonable doubt in favor of the veteran 
because the only medical opinion of record clearly reflects 
that the osteoma is not a result of the veteran's in-service 
brain injury.  The one notation as to the in-service injury 
possibly playing a role in the development of the osteoma 
references a skull fracture that did not occur.  Even if the 
assessment and plan were to be considered an opinion, the 
Board would not be find it credible because it is based 
solely upon an unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board appreciates the veteran's belief that the 1962 head 
injury played a role in the formation of the osteoma, but his 
statements alone are insufficient to establish a relationship 
between an injury during service or a service-connected 
disability and current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  It is interesting that 
treatment records which were obtained by VA and also 
submitted by the veteran which reflect a history of numerous 
nose breaks were not mentioned by the veteran either as 
accurate or inaccurate.  That fact, however, is not of 
importance to this decision because VA is not tasked with 
determining the etiology of the osteoma, only determining 
whether it is due to service or service-connected disability.  
As such, the Board denies service connection for an osteoma 
of the frontal sinus as the medical evidence does not show 
that it began during service, as a consequence of service or 
as a proximate result of service-connected disability.


ORDER

Service connection for an osteoma of the frontal sinus, to 
include as secondary to service-connected brain trauma, is 
denied.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


